Citation Nr: 0027363	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for vaginitis, currently 
assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from December 1973 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1999.

In her substantive appeal, dated in June 1999, the veteran 
stated that her original disability was endometriosis, and 
that she had continued to have problems after service that 
eventually led to a hysterectomy in 1989 [sic].  However, the 
veteran is service-connected for vaginitis, and not for 
endometriosis; if she wishes to file a claim for service 
connection for residuals of endometriosis, she should so 
notify the regional office, bearing in mind that, as a 
threshold matter, she must submit a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  In general, in order for a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The Board does note that in the absence of an adjudication, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Furthermore, this potential claim is not inextricably 
intertwined with the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  Vaginitis is currently asymptomatic.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
vaginitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, Diagnostic Code 7611 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of her disability constitutes a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  In 
this regard, in her substantive appeal, the veteran requested 
that her service medical records and records of VA 
evaluations from 1974 to 1976 be obtained; however, service 
medical records are of record, as are reports of VA 
examinations conducted in October 1974, November 1975, and 
April 1976; these records were reviewed in connection with 
the veteran's appeal.   

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2 (1999); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  An evaluation 
of the level of disability present includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10 
(1999); Schafrath.

In November 1974, service connection was granted for severe 
vaginitis with sequela, after an examination in October 1974 
which revealed cervical erosions, and a normal examination 
except for extreme pain.  The diagnosis was past vaginitis, 
controlled with medication at present, with pain in the 
vagina, which may still be an infection.  She was assigned a 
30 percent rating.  In May 1976, the veteran's evaluation was 
reduced to 10 percent, effective in August 1976, where it has 
remained to the present time.  

The veteran's vaginitis is rated under diagnostic code 7611, 
which pertains to disease or injury of the vagina, and 
provides that where symptoms do not require continuous 
treatment, a noncompensable evaluation is warranted.  
Symptoms that require continuous treatment merit a 10 percent 
evaluation, and symptoms not controlled by continuous 
treatment warrant a 30 percent rating.  38 C.F.R. Part 4, 
Code 7611 (1999).  

In October 1998, the veteran filed a claim for an increased 
evaluation.  Evidence submitted in connection with her claim 
and ensuing appeal discloses that she underwent a 
hysterectomy in December 1988, due to pelvic pain, 
tenderness, and findings thought to be consistent with 
endometriosis.  

Records were received from J. Pappas, M.D., reflecting the 
veteran's treatment from February 1995 to March 1998.  In May 
1995, she underwent bilateral salpingo-oophorectomy, lysis of 
pelvic adhesions, retropubic urethropexy and urethral 
dilatation.  Six weeks after that surgery, she was noted to 
be doing well, with no pelvic complaints, and yearly 
examinations since then were similarly without pertinent 
complaints.  Specifically, in May 1997, the vaginal 
examination was normal.  On her yearly evaluation in March 
1998, she denied dyspareunia and pelvic pain.  Vaginal 
examination was normal, with no significant discharge or 
pelvic tenderness.  

A VA examination in December 1998 disclosed no tenderness or 
vaginitis; the diagnoses were status post hysterectomy and 
oophorectomy secondary to a history consistent with 
endometriosis, and vaginitis not diagnosed.  

Thus, the evidence shows the veteran's vaginitis to be 
currently asymptomatic.  In her claim filed in October 1998, 
she indicated that she had experienced many vaginal and yeast 
infections until her hysterectomy in 1988, and the medical 
evidence does not reflect any active symptoms or pelvic 
problems subsequent to her May 1995 surgery.  Accordingly, in 
view of the absence of any current symptoms, a question as to 
which of two evaluations to apply has not been presented, and 
the disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (1999).  Moreover, because the evidence is not evenly 
balanced as to an evaluation in excess of 10 percent, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b).  

It must be emphasized that the current appeal ensues from the 
veteran's claim for an increased rating, filed in October 
1998.  As a result, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Moreover, the retroactive reach of any 
increase based on such a claim would not extend beyond one 
year prior to the date of claim, which, in this case, would 
be in October 1997.  38 C.F.R. § 3.400(o) (1999).  Thus, 
regardless of the level of symptomatology present prior to 
October 1997, in order to warrant an increased evaluation 
based on her current claim, her current symptomatology must 
warrant an increased evaluation, under the applicable law and 
regulations, including 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
4.7.  As discussed above, such as not been shown.

The veteran's lay assertions that there had been an increase 
in severity established a well grounded claim.  However, the 
Board concludes that the objective observations of skilled 
professionals are more probative of the degree of impairment 
than her own lay statements.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved. 

Further, contrary to the veteran's belief, her initial grant 
of service connection was not for endometriosis, but, rather, 
was for vaginitis, which was felt to be severe at that time.  
As mentioned above, if the veteran feels that her 
endometriosis was of service onset, she must file a claim for 
service connection for the disability.  See, e.g, 38 U.S.C.A. 
§ 5101 (West 1991).  

Preliminary review of the record reveals that the RO did not 
address referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  The governing criteria for such an award 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for vaginitis is 
denied.



		
H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

